TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00760-CV



                          DBC Pipeline Construction, Inc., Appellant

                                                  v.

                               Highland Resources, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
       NO. GN300032, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant DBC Pipeline Construction filed with this Court a joint motion to vacate

and remand, informing the Court that the parties have agreed that the trial court’s default judgment

should be vacated and this case should be remanded to the trial court for further proceedings.

Accordingly, we grant appellant’s joint motion and set aside the trial court’s judgment without regard

to the merits and remand the case to the trial court. See Tex. R. App. P. 42.1(a)(2)(B).




                                               Bea Ann Smith, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Vacated and Remanded

Filed: March 18, 2004